Citation Nr: 1111511	
Decision Date: 03/23/11    Archive Date: 04/05/11

DOCKET NO.  08-07 385	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for post-surgical complications of a focal macular laser photocoagulation on the right eye, to include post-surgical scarring and blindness of the right eye.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D.S. Lee, Associate Counsel





INTRODUCTION

The Veteran served on active duty from November 1952 to November 1953.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In July 2010, the claims file in this matter was provided to an independent medical expert for review.  In conjunction with such review, the expert was requested to furnish the following opinions:  1) whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran incurred additional disability, to include decreased vision or vision loss, as a result of VA surgery and/or treatment on April 3, 2002; and if so, 2) whether the proximate cause of any such disability or aggravation was the result of either (i) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VA facility care or medical treatment, or (ii) to an event not reasonable foreseeable.

A December 2010 report prepared by the independent medical expert provides the requested opinions.  The Board observes, however, that the expert mentions twice in his report that the operative report corresponding to the Veteran's April 2002 focal laser surgery was not included in the claims file.  In this regard, the expert's opinion was prefaced by his observation that "there are serious limitations in reviewing a particular eye case" and that "the details or lack of details, photos and operative notes put the reviewer at a serious disadvantage."  Indeed, the Board's review of the claims file indicates that, although limited treatment records from the Veteran's April 2002 eye surgery are in the claims file, an actual operative report from that procedure has not been associated with the claims file.

Under the circumstances, efforts should be made to obtain the operative report from the Veteran's April 2002 right eye focal laser surgery from the VA medical facility in Shreveport, Louisiana.  Efforts should also be made to obtain any surgical photographs, videos, test results, radiological studies, or other studies, that were taken or performed at the April 2002 right eye focal laser surgery.  38 C.F.R. § 3.159(c)(2).

The Board also notes that the most recent treatment records associated with the claims file pertain to VA treatment received in August 2006.  Accordingly, the Veteran should be contacted to identify any private or VA medical providers who have provided treatment for his right eye condition since August 2006.  Thereafter, the RO should obtain the additional treatment records that are identified by the Veteran.  38 C.F.R. § 3.159.

Once the foregoing development actions have been performed, the RO should then readjudicate the Veteran's claim, issuing a Supplemental Statement of the Case if the RO's determination remains adverse to the Veteran.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  A letter should be sent to the Veteran, explaining, in terms of 38 U.S.C.A. §§ 5103 and 5103A, the need for additional evidence regarding his claim for compensation under 38 U.S.C.A. § 1151 for post-surgical complications of a focal macular laser photocoagulation on the right eye, to include post-surgical scarring and blindness of the right eye.
The Veteran should also be provided a VA Form 21-4142 release, and he should be requested to identify any VA or private medical providers who have treated his right eye condition since August 2006.

2.  Then, the operative report, surgical photographs, videos, test results, radiological studies, or other studies that were performed at and pertain to the Veteran's April 2002 right eye surgery at the VA medical facility in Shreveport, Louisiana should be obtained.  All records obtained pursuant to this request must be included in the Veteran's claims file.  If the search for such records yields negative results, documentation to that effect should also be associated with the claims file.

3.  Any additional private or VA treatment records that are identified by the Veteran should also be obtained and associated with the claims file.  If the search for such records yields negative results, documentation to that effect should also be associated with the claims file.

4.  After completion of the above development, the Veteran's claim of compensation under 38 U.S.C.A. § 1151 for post-surgical complications of a focal macular laser photocoagulation on the right eye, to include post-surgical scarring and blindness of the right eye, should be readjudicated.  If the determination remains adverse to the Veteran, he and his representative should be furnished with a Supplemental Statement of the Case and provided an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



